[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                               MAY 16, 2007
                            No. 06-14801                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A96-110-494

HONG CHEN,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (May 16, 2007)

Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
       Petitioner Hong Chen, a native and citizen of China, petitions for review of

the Bureau of Immigration Appeals’s (“BIA”) order, affirming the Immigration

Judge’s (“IJ”) final order denying his application for asylum, withholding of

removal, and relief under the United Nations Convention on Torture and Other

Cruel, Inhuman, or Degrading Treatment or Punishment (CAT).

       Regarding his asylum claim,1 Chen argues on appeal that the BIA’s factual

findings supporting its adverse credibility determination were not supported by

substantial evidence because he was not given an opportunity to articulate why he

gave differing accounts of his arrest in China for selling illegal Falun Gong

materials. Second, Chen challenges the BIA’s adverse credibility finding as to his

assertion that he currently is a practitioner of Falun Gong. He argues that the BIA

failed to discredit his evidence of membership with specific and cogent reasons,

relying instead on its adverse credibility finding related to his arrest in China.

       When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257



       1
         Chen has abandoned his claims for withholding of removal and relief under the CAT.
Chen states, in part, that he is appealing the BIA’s decision affirming the IJ’s denial of those
claims and includes law relating to withholding of removal and the CAT, but he does not argue
how he met the higher standard of proof required by withholding of removal, why he was
entitled to relief under the CAT, or how the BIA erred in affirming the IJ’s decision denying his
request for withholding of removal and relief under the CAT. Because he does not present
arguments for his claims of withholding of removal and relief under the CAT, we hold that Chen
has abandoned them. See Rowe v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998) (holding
that issues not argued on appeal are deemed abandoned).
                                                  2
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ's reasoning,

we will review the IJ's decision as well.” Id. Here, the BIA found that the IJ did

not clearly err, but it also made additional findings and found that discrepancies in

Chen’s account of his travel through Japan were not directly relevant to his asylum

petition. Therefore, we review the BIA’s decision.

       The Attorney General or the Secretary of Homeland Security has discretion

to grant asylum if an alien meets the INA’s definition of a “refugee.” See INA §

208(b)(1), 8 U.S.C. § 1158(b)(1). The asylum applicant carries the burden of

proving statutory “refugee” status. Al-Najjar, 257 F.3d at 1284. In order to carry

this burden, the alien must, with specific and credible evidence, establish (1) past

persecution on account of a statutorily listed factor, or (2) a “well-founded fear”

that the statutorily listed factor will cause future persecution. 8 C.F.R. § 208.13(a),

(b); Al-Najjar, 257 F.3d at 1287.

      The BIA’s factual determinations are reviewed under the substantial

evidence test, and we “must affirm the BIA's decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole." Al Najjar, 257 F.3d at 1284 (internal quotations and citations omitted).

The substantial evidence test is deferential and does not allow “re-weigh[ing] the

evidence from scratch.” Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th

Cir. 2001) (citation omitted). “Credibility determinations likewise are reviewed
                                           3
under the substantial evidence test.” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814,

818 (11th Cir. 2004). A credibility determination may not be overturned unless the

record compels it. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1287 (11th Cir. 2005)

(internal quotations and citations omitted). “[A]n adverse credibility determination

alone may be sufficient to support the denial of an asylum application” when there

is no other evidence of persecution. Id. However, an adverse credibility

determination does not alleviate the BIA’s duty to consider other evidence

produced by the asylum applicant. Id. The “IJ [or BIA] must still consider all

evidence introduced by the applicant.” Id. (emphasis in original).

      The record demonstrates that Chen had the opportunity at his hearing to

clarify any inconsistencies in previous sworn documents and to develop further his

arguments for eligibility for asylum. However, he did not fully develop his

arguments for eligibility for asylum. The inconsistencies surrounding his accounts

of his arrest and membership in Falun Gong support the BIA’s adverse credibility

finding. Accordingly, we deny the petition for review.

      PETITION DENIED.




                                          4